Citation Nr: 0327597	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to December 
1961 and from May 1964 to June 1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied a claim of entitlement to service connection 
for a heart disorder.

In March 2003, the Board remanded the claim to reschedule the 
veteran for a videoconference hearing.

In April 2003, the veteran presented oral testimony via a 
videoconference hearing held at the VA Health Care Center in 
El Paso, Texas, and conducted by the undersigned Acting 
Veterans Law Judge who was sitting in Washington, DC.  A 
transcript of that hearing has been associated with the 
claims file.  

With his September 2002 VA Form 9, the veteran submitted a 
prepared statement to be signed by a private doctor 
regarding, inter alia, his service-connected hiatal hernia 
and migraine headaches along with copies of his service 
medical records pertaining to those two disorders.  
Therefore, the veteran may be seeking increased disability 
ratings for those two disorders.  These matters are referred 
to the RO for clarification, initial consideration, and 
appropriate adjudicative action if/as warranted.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


REMAND

In this case, further development is necessary.  
Specifically, the Veterans Benefits Administration Appeals 
Management Center (VBA AMC) should obtain additional records, 
including records from the Social Security Administration, 
and afford the veteran a medical examination.

Accordingly, this case is REMANDED for the following action:

1.  The VBA AMC should ask the appellant 
to identify (a) all sources of treatment 
or evaluation, VA and non-VA, for cardiac 
symptomatology from 1990 to the present; 
and (b) all physical examinations from 
July 1984 to March 1990.

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  

In any event, the VBA AMC should obtain 
the following: (a) all records from the 
William Beaumont Army Medical Center 
regarding the treatment of the veteran as 
a military retiree for the period from 
July 1984 to the present, including 
records pertaining to the evaluation of 
the veteran's heart disorder in March 
1990 and an angioplasty performed in or 
around July 1998; (b) all records from 
the Sierra Medical Center for the period 
from 1990 to the present, including 
records regarding the triple vessel 
bypass grafting performed in March 1990 
and any additional records from the 
hospitalization in October 2000; (c) all 
records from Dr. Miller of El Paso Heart 
Clinic for the period from 1990 to the 
present; (d) all records from El Paso 
Southwestern Cardiovascular Associates 
for the period from 1990 to the present; 
and (e) any additional records from the 
VA Health Care Center in El Paso, Texas.

2.  The VBA AMC should inform the veteran 
that in a February 2002 letter to a 
United States Senator, he reported that 
he was 100 percent disabled from civil 
service.  The VBA AMC should ask the 
veteran to identify the governmental 
entity that made the determination that 
he was 100 percent disabled from civil 
service and any medical evidence that was 
the basis of that determination.

If the veteran identifies a governmental 
entity other than the Social Security 
Administration, such as the Office of 
Personnel Management, or medical evidence 
that the VBA AMC had not obtained or was 
not already trying to obtain, the VBA AMC 
should make reasonable efforts to obtain 
records from each identified source.

3.  The VBA AMC should contact the Social 
Security Administration and obtain all 
decision(s) and medical record(s) 
pertaining to all claims for Social 
Security disability benefits filed by the 
veteran.

4.  Following the above, the VBA AMC 
should arrange for a VA examination of 
the veteran by a cardiovascular 
specialist, if available, or other 
appropriate medical specialist, to 
determine the nature and etiology of the 
veteran's heart disorder.  

The claims file (including service 
medical records) and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file (including service medical 
records) was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

Upon completion of the above and 
examination of the veteran, the medical 
specialist should answer the following 
question:
Is it as likely as not that the veteran's 
heart disorder began during either of his 
two periods of active service, or that it 
manifested to a compensable degree within 
one year of either of his two discharge 
dates, or is otherwise related to his 
active service?
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate this claim with 
consideration of 38 C.F.R. §§ 3.303, 
3.307 and 3.309 (2003), as applicable.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

7.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


